--------------------------------------------------------------------------------

Exhibit 10.7
 
“***” DENOTES INFORMATION OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL TREATMENT

 
PURCHASE AGREEMENT


           This is an agreement, (“AGREEMENT”), made and entered into as of
April 1, 2008 (“EFFECTIVE DATE”) between the BUYER and SELLER (individually a
“PARTY” and collectively the “PARTIES”).


1         PARTIES


           1.1           BUYER


The Procter & Gamble Manufacturing Company at One Procter & Gamble Plaza,
Cincinnati, Ohio 45202, U.S.A.,


The Procter & Gamble Distributing LLC at One Procter & Gamble Plaza, Cincinnati,
Ohio 45202, USA and


Procter & Gamble International Operations SA at 47, route de Saint-Georges, 1213
Petit-Lancy 1, Geneva, Switzerland


(each entity listed under this heading, individually and collectively, “BUYER”).


           1.2           SELLER


FutureFuel Chemical Company at 2800 Gap Road, Batesville, Arkansas 72501, U.S.A.
(“SELLER”).


           1.3           MULTIPLE BUYER


           The PARTIES hereby acknowledge and agree that (i) the obligations of
SELLER hereunder are for the benefit of, and may be enforced by, each respective
BUYER; and (ii) no BUYER shall have any liability to SELLER or any third party
hereunder with respect to any breach by or obligation of any other BUYER.


2         GOODS


           2.1           GOODS; SPECIFICATIONS


           SELLER shall sell and BUYER shall purchase stabilized sodium salt of
Nonanoyl OxyBenzene Sulfonate (NOBS) in accordance with the terms and conditions
set forth in this AGREEMENT (“GOODS”) in strict compliance with the
specifications as set forth in BUYER’s Specification
Sheet(s)          ***          which are attached hereto as Exhibit 1 and
incorporated herein by reference and forming a part hereof and as may be amended
from time to time in accordance with the Section entitled SPECIFICATION
CHANGES (“SPECIFICATIONS”).


           2.2           SPECIFICATION CHANGES


                           2.2.1                      GENERAL


           From time to time, BUYER may in good faith revise, supplement or
otherwise amend the SPECIFICATIONS by written notice to SELLER.  These revised
SPECIFICATIONS shall become effective sixty (60) calendar days after SELLER’s
receipt of such notice (“CHANGE DATE”) unless SELLER provides BUYER with a
written objection prior to the CHANGE DATE (“OBJECTION”).  SELLER shall act in
good faith and use commercially reasonable efforts to accept each revised
SPECIFICATIONS.  If SELLER ships GOODS against a PURCHASE ORDER (as defined
below) requesting GOODS in accordance with the revised SPECIFICATIONS, or if
SELLER fails to provide the OBJECTION within such 60-day period, then such
revised SPECIFICATIONS shall replace the prior SPECIFICATIONS for purposes of
this AGREEMENT.


                           2.2.2                      OBJECTION


           If SELLER provides an OBJECTION prior to the CHANGE DATE, the PARTIES
shall promptly discuss the reason for the OBJECTION and attempt in good faith
and with commercially reasonable efforts to resolve the
 
1
“***” DENOTES INFORMATION OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL TREATMENT
 

--------------------------------------------------------------------------------


 
“***” DENOTES INFORMATION OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL TREATMENT
 
 
same. If the PARTIES cannot resolve the OBJECTION within ninety (90) calendar
days after the CHANGE DATE, then BUYER shall be entitled to immediately (i)
terminate this AGREEMENT without any penalty, liability or further
obligation except as otherwise set forth herein; (ii) purchase the GOODS from
other suppliers in which case the obligations of BUYER and SELLER hereunder
shall be reduced accordingly; or (iii) continue purchases under this AGREEMENT,
in which case the SPECIFICATIONS shall not be revised.  BUYER must notify SELLER
within thirty (30) days after the end of such 90-day period as to which of
clauses (i), (ii) or (iii) it has elected.


           2.3           PRODUCTION PROCESS AND/OR RAW MATERIAL CHANGES


           SELLER shall not make any change to the raw and pack material
feedstock or any portion or component of the GOODS, or any material change to
the production process or the production equipment relating to SELLER’s
performance under this AGREEMENT, unless and until SELLER has obtained BUYER’s
prior written consent.  BUYER shall be entitled to reject any such change, in
its sole discretion.


           2.4           MATERIAL, PRODUCT OR EQUIPMENT DISPOSAL


           In the event that any material, product or equipment, including, but
not limited to, packaging materials, printing plates, molds, formulations,
fragrances and ingredients, which incorporates BUYER’s IP RIGHTS (as defined
below) requires disposal (“DISPOSAL ITEM”) while under SELLER’s ownership or
control, SELLER is responsible for ensuring that such disposal is carried out
under SELLER’s direct control and full supervision in order to ensure that the
DISPOSAL ITEM is made entirely unsalvageable.  SELLER shall not contract out
such disposal or involve any third parties in this process without the prior
written consent of BUYER provided that SELLER may dispose of a DISPOSAL ITEM as
entirely unsalvageable waste with any duly licensed landfill or waste disposal
site without BUYER’s prior written consent. Upon expiration or termination of
this AGREEMENT, SELLER shall compile an inventory of currently held materials
identifying all DISPOSAL ITEMS for agreement with BUYER as to which items
require disposal in accordance with the procedure described above. SELLER is
responsible for taking all commercially reasonable steps to prevent the
counterfeiting of BUYER’s current or previously marketed products or the
infringement of BUYER’s IP RIGHTS resulting from the use of any DISPOSAL ITEMS.


3         QUALITY AND ACCEPTANCE


           3.1           QUALITY


           The GOODS shall be in strict compliance with the SPECIFICATIONS and
in accordance with the terms and conditions set forth in this AGREEMENT.


           3.2           ACCEPTANCE


           Notwithstanding BUYER’s acceptance of any GOODS, BUYER shall, for a
period of ninety (90) days after receipt of GOODS at the BUYER’s applicable
manufacturing facility, continue to have the right to revoke such acceptance
with respect to all or any portion of such GOODS that BUYER reasonably
determines do not meet the terms and conditions set forth in this
AGREEMENT.  After such 90-day period, such GOODS will be deemed to be in
compliance with the SPECIFICATIONS.


           3.3           RETURN, REWORK & SCRAPPING


           Any GOODS DELIVERED (as defined below) by SELLER to BUYER that are
not in full compliance with the SPECIFICATIONS may, upon mutual agreement
between BUYER and SELLER made within five (5) calendar days after BUYER’S notice
to SELLER, be (i) returned to SELLER at SELLER’s expense for credit to BUYER at
the full PRICE (as defined below) plus all costs and expenses associated with
such return, including, without limitation, payment or reimbursement for customs
duties and freight charges; (ii) scrapped by BUYER, at SELLER’s expense, in
which case BUYER shall be relieved of any payment obligations with respect to
such GOODS, or (iii) reworked by SELLER, at SELLER’s expense. The rights and
remedies set forth in this Section are not exclusive and nothing herein shall
limit the rights and remedies either PARTY may have under this AGREEMENT or at
LAW (as defined below).
 
 
2
“***” DENOTES INFORMATION OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL TREATMENT
 

--------------------------------------------------------------------------------


 
“***” DENOTES INFORMATION OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL TREATMENT

 
4         QUANTITY


           4.1           PURCHASE & SALE OBLIGATIONS


           Upon BUYER’s request during the PERIOD (as defined below), and in
accordance with the terms and conditions set forth in this AGREEMENT, SELLER
shall sell and BUYER shall purchase 100% of BUYER’s requirements for GOODS,
estimated to be            ***            per
year            ***           .  For purposes of clarification, these numbers
are estimates and shall not be construed as a minimum purchase commitment or
give rise to liability on behalf of BUYER if BUYER’s purchases of GOODS are less
than these estimates.


During the PERIOD, BUYER shall offer SELLER the first right of refusal to supply
NOBS-derived material for use as bleach activator for BUYER’s
requirements.  BUYER shall give written notice to SELLER at least six (6) months
prior to the need for such NOBS-derived material, and SELLER shall have sixty
(60) days from BUYER’s notification to provide a commercial proposal in writing
to supply such NOBS-derived material.  SELLER’s proposal shall constitute a
commitment to make such NOBS-derived material available to BUYER, on mutually
agreed terms, on or before six (6) months from the date of BUYER’s initial
written notice to SELLER.  If SELLER declines to supply such NOBS-derived
material or if BUYER and SELLER cannot agree in good faith on commercial terms
for such supply within thirty (30) days from BUYER’s receipt of proposal from
SELLER, then BUYER’s obligations to purchase its requirements of NOBS-derived
material from SELLER will be waived.


           4.2           PURCHASE ORDERS


           From time to time during the PERIOD of this AGREEMENT, BUYER may
request GOODS from SELLER pursuant to and in accordance with separate BUYER
forms of purchase orders, releases or other related documentation (collectively
“PURCHASE ORDERS”).  Such PURCHASE ORDERS shall specify quantities of GOODS,
shipping instructions, delivery date(s) and detailed instructions for the
delivery of GOODS (with release schedules, delivery orders or equivalent
notices).  Each PURCHASE ORDER shall be binding upon SELLER and BUYER, and shall
be deemed to constitute a part of this AGREEMENT as if fully set forth herein,
and all terms and conditions of this AGREEMENT shall be deemed to apply to the
subject matter of such PURCHASE ORDER as if fully set forth therein.  In the
event of any conflict or inconsistency between the terms of this AGREEMENT and
the terms of any PURCHASE ORDER, the terms of this AGREEMENT shall prevail.

 
4.3           ESTIMATED ORDERS


No later than fifteen (15) days prior to the beginning of each calendar quarter
under this Agreement, BUYER will provide to SELLER estimated orders and bulk
rail shipping schedules for the next calendar quarter and estimated orders for
the following calendar quarter.  Lead-times and related procedures for orders
and order changes will be established and updated by mutual agreement of BUYER
and SELLER.


           4.4           REDUCTION OR DISCONTINUANCE OF PURCHASES


           SELLER acknowledges and agrees that BUYER may deem it necessary, from
time to time, to reduce or discontinue purchases of the GOODS covered by this
AGREEMENT because of product or packaging reformulation; process change; changes
in technology; changes in the laws governing the GOODS or sale or distribution
of the GOODS; the discontinuance of the GOODS; divestiture of the business in
which the GOODS reside; relocation of production to one of BUYER’s facilities;
or similar reasons.  In such event BUYER shall provide SELLER with reasonable,
but not less than three hundred and sixty five (365) calendar days, prior
written notice of any such reduction or discontinuance, and BUYER shall be
entitled at the end of such 365-day period to reduce or discontinue further
purchases of GOODS from SELLER hereunder without any penalty, liability or
further obligation.  Notwithstanding the preceding: (i) BUYER is still liable in
the manner set forth herein for all GOODS ordered prior to such reduction or
discontinuance, and for all inventory and work-in-process; (ii) all
indemnifications set forth herein survive such reduction or discontinuance;
(iii) in the event of a reduction, BUYER’s obligations hereunder survive except
in the reduced amount; and (iv) SELLER’s obligations hereunder are reduced or
eliminated in the same manner as BUYER’s.
 
 
3
“***” DENOTES INFORMATION OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL TREATMENT
 

--------------------------------------------------------------------------------


 
“***” DENOTES INFORMATION OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL TREATMENT

4.5           MAXIMUM PURCHASES DURING ANY CALENDAR QUARTER


Should BUYER’s orders for GOODS on a 100% active basis
exceed            ***            for a calendar quarter, SELLER requires forty
five (45) days written notice from BUYER.  SELLER shall accept BUYER’s order up
to              ***              for that calendar quarter immediately and
within fourteen (14) days of receiving such order, have the option to not accept
the remaining order above          ***       ***     for that calendar quarter
in part or in full, after exhausting all reasonable technical and commercial
efforts to meet the order above       ***            *** for that calendar
quarter.  If SELLER elects not to accept a portion of such order as set forth in
the preceding sentence, then BUYER may purchase the amount SELLER rejects from
alternate suppliers.


4.6           MAXIMUM PURCHASES DURING ANY CALENDAR YEAR


SELLER is not obligated to accept order of GOODS from BUYER aggregating more
than          ***         ***on a 100% active basis during any calendar
year.  If SELLER elects not to accept some or all of an order as a result of the
preceding sentence, then BUYER may purchase the amount
above          ***         on a 100% active basis during such calendar year
which SELLER rejects from alternate suppliers.  In the event SELLER elects to
accept orders for GOODS above          ***         on a 100% active basis during
any calendar year, the PRICE for such GOODS above          ***         on a 100%
active basis shall be negotiated and agreed to by the PARTIES at such
time.  Should the PARTIES be unable to agree upon a PRICE, BUYER may purchase
any amounts over such           ***        for such calendar year from alternate
suppliers.


4.7           MAINTENANCE PERIODS


During each calendar year during the PERIOD, BUYER and SELLER agree to adjust
orders, inventories and shipping schedules to allow SELLER twenty one (21) days
of maintenance during which the production of GOODS will be limited.  SELLER
will plan appropriately to minimize the duration of these maintenance
periods.  These maintenance periods do not relieve SELLER of its obligations to
supply GOODS as herein required.


4.8           SHIPPING WEIGHTS


Absent manifest error, SELLER’s shipping weights shall govern.  Shortages or
overages of less than 1% of the declared net weight will be disregarded, unless
a pattern of shortages occurs.  In such case, SELLER will reimburse BUYER for
GOODS BUYER paid for but did not receive due to shortages.  DELIVERY of a
specific shipment that is within 5% of the quantity requested shall be accepted
by BUYER as complying with the shipment, although BUYER shall pay for only the
quantity of the actual DELIVERY.


4.9           SUPPLY OF NONANOIC ACID


SELLER agrees to purchase Nonanoic Acid (“ACID”) from a supplier with whom BUYER
has contracted, so long as the ACID meets the specifications in Exhibit 3 and
any modifications agreed upon by the PARTIES in writing.  Any new supplier must
be acceptable from a quality standpoint to the PARTIES in addition to the ACID
therefrom meeting such specifications.  Inability to meet BUYER’s orders because
of an insufficient supply of ACID from BUYER’s specified source shall not
constitute a default hereunder on the part of SELLER.  BUYER agrees to provide
to SELLER all necessary information and to assist SELLER’s purchase of ACID from
BUYER’s specified source throughout the PERIOD.  Notwithstanding any provision
herein to the contrary, SELLER shall have no liability to BUYER for any defects
in GOODS which is directly caused by or directly results from a latent defect in
the ACID which was unknown to SELLER at the time of use of such ACID, provided
such ACID was analyzed in accordance with SELLER’s standard procedures upon
receipt from BUYER’s specified source.


5         PRICE AND TAXES


           5.1           PRICE


           The price(s) for the GOODS shall be as set forth in Exhibit 2
(“PRICE”). The PRICE shall include any and all packaging and labeling materials
to prepare GOODS for shipping to BUYER’s sites as described in Exhibit 2,
 
4
“***” DENOTES INFORMATION OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL TREATMENT
 

--------------------------------------------------------------------------------


 
“***” DENOTES INFORMATION OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL TREATMENT
 
 
and labor to load GOODS at SELLER’s facility on transportation provided by BUYER
in accordance with this AGREEMENT.


           5.2           TAXES


           BUYER and SELLER hereby agree that the PRICE does not include any
sales, use, excise, value-added, services, consumption or other tax or duty
applicable to the sale of GOODS hereunder (“TAXES”), the taxable incident of
which applies to such sale or occurs after BUYER’s receipt of title.  Rather,
such TAXES (excluding SELLER’s income taxes or taxes based on or measured by
income) are the responsibility of BUYER.  SELLER’s invoices shall separately
state the amount of any TAXES that SELLER is charging BUYER consistent with this
Section 5.2, to the extent applicable. BUYER shall provide and make available to
SELLER any resale certificates, information regarding out-of-state or
out-of-country sales or use of equipment, materials or services, and other
exemption certificates or information reasonably requested by SELLER.


5.3           AUDIT CLAUSE


Since this AGREEMENT allows SELLER to pass through cost changes as part of the
pricing provisions of Article 5, SELLER shall maintain all documentation in
support of such changes for at least two (2) years following the date of the
change. BUYER shall have the right to request an audit of SELLER’s supporting
documentation, including price change and rebate notification letters from
material suppliers, within one (1) year after the change, upon thirty (30) days
prior written notice to SELLER. BUYER shall conduct no more than one audit each
calendar year. BUYER and SELLER shall mutually agree on the date, time and
location of the audit. The audit shall be conducted by BUYER’s Internal Controls
Department or other mutually agreeable independent third party at BUYER’s cost.
The auditor shall maintain the confidentiality of all data reviewed which was
not previously known by the auditor or available to third parties on a
non-confidential basis. This obligation of confidentiality shall continue until
the material becomes generally available to the public, is shared with others by
the SELLER on a non-confidential basis, is available to the auditor from third
parties on a non-confidential basis or upon expiration of a period of three
years following the date of the audit, whichever occurs first. The auditor shall
return to the SELLER all materials submitted to the auditor, and destroy all
working papers, notes, memoranda, reports and other derivatives thereof, upon
conclusion of the audit and resolution of any disputed amounts; provided,
however the auditor retains one archival copy of the foregoing solely for the
purpose of administering its confidentiality obligations. The auditor shall
share with the BUYER only the results of the audit. In the event the audit does
not support price changes that have been implemented and/or proposed, BUYER and
SELLER will meet to review the results and make any appropriate pricing
adjustments.


6         CONTRACT PERIOD & TERMINATION


           6.1           CONTRACT PERIOD


           The period of this AGREEMENT (“PERIOD”) shall begin on the EFFECTIVE
DATE and end on March 31, 2013, unless earlier terminated in accordance with the
provisions hereof.


           6.2           EARLY TERMINATION DUE TO BREACH
 
 6.2.1                      EARLY TERMINATION.


In the event that (i) a PARTY breaches any material representation, warranty,
covenant or other material obligation set forth in this AGREEMENT, and fails to
cure such breach as promptly as practicable but in any event within sixty (60)
days of notice of such breach by the other PARTY; or (ii) a PARTY terminates or
liquidates its business; then the other PARTY shall be entitled to (a) terminate
this AGREEMENT at any reasonable time thereafter with immediate effect and
without any penalty, liability or further obligation; (b) in the case of BUYER,
purchase GOODS from other suppliers, in which case the obligations of BUYER and
SELLER hereunder shall be reduced accordingly; or (c) in the case of BUYER,
continue purchases under this AGREEMENT. If this AGREEMENT is terminated because
of BUYER’s breach or termination or liquidation of its business, BUYER is
obligated to pay for any GOODS shipped as of the termination date, plus any
inventory and work in process.  The termination provisions set out in this
Section are not exclusive, and, subject to the limitations set forth herein, are
in
 
5
“***” DENOTES INFORMATION OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL TREATMENT
 

--------------------------------------------------------------------------------


 
“***” DENOTES INFORMATION OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL TREATMENT
 
 
addition to, and not in limitation of, the PARTIES’ rights under this AGREEMENT
or at LAW. Notwithstanding anything set forth in Section 1, a breach hereunder
by one PARTY constituting BUYER will be deemed a breach hereunder by all PARTIES
constituting BUYER.
 
 6.2.2                      LEGITIMATE DISPUTES


This Section 6.2 shall not be construed as giving either BUYER or SELLER a right
to terminate this AGREEMENT where a legitimate dispute arises between the
PARTIES as to applicability and/or enforcement of any provision hereof.


           6.3           EFFECT OF TERMINATION


           Termination or expiration of this AGREEMENT shall not relieve either
PARTY of any liability or obligation it may have to the other arising out of or
related to acts or omissions occurring prior to such termination or
expiration.  In case of termination of this AGREEMENT by BUYER or expiration of
this AGREEMENT other than as a result of BUYER’s breach, SELLER shall make
available for BUYER’s immediate removal any of BUYER’s property then in the
possession of SELLER or any of its subcontractors, or under SELLER’s or any of
its subcontractor’s control.


7           SHIPPING, PAYMENT & DELIVERY


           7.1           SHIPMENT TERMS; TITLE AND RISK OF LOSS


           Ex-Works SELLER’s site at Batesville, Arkansas, USA.  As used in this
AGREEMENT, the term “DELIVERY” and its derivatives mean delivery as specified in
INCOTERMS 2000.  SELLER shall retain title and risk of loss for GOODS in
accordance with these terms, except that SELLER will retain the additional
responsibility of loading the GOODS at SELLER’s facility in appropriate
packaging on transportation provided by BUYER in accordance with this AGREEMENT,
at which point title of GOODS will transfer to BUYER.  Other materials,
including raw materials purchased by SELLER, co-products, wastes and residues
resulting from the production of GOODS shall be the property of SELLER.


           7.2           PAYMENT TERMS


           Net 40 days.  For all invoices, the due date for payment shall be
calculated from the date of invoice, which date will not be earlier than date of
loading at SELLER’s facility GOODS corresponding to the invoice, on
transportation provided by BUYER in accordance with this AGREEMENT, unless
otherwise agreed in writing by the PARTIES for any particular order.  BUYER may
withhold payment if SELLER’s invoice is incorrect (but only as to the incorrect
payment amount) or does not conform to BUYER’s invoicing instructions, which may
change from time to time (but only if BUYER has provided SELLER with not less
than 30 days prior written notice of such change), but in such event BUYER must
promptly inform SELLER in writing the specific details as to why the invoice is
incorrect. Payment shall be made in US Dollars.  Both PARTIES agree to promptly
resolve in good faith any invoicing errors which arise due to discrepancies
between SELLER’s invoice and BUYER’s invoicing instructions.  For each calendar
quarter, invoice PRICE will be estimated based upon the formula defined in
Exhibit 2. There shall be a reconciliation of estimated PRICE after such
calendar quarter(s), the manner of which is set forth in Exhibit 4 (“PRICE
RECONCILIATION PROCEDURE”).


7.3           FINAL ACCOUNTING


Upon the termination of this AGREEMENT for any reason, all ACID, unstabilized
GOODS and GOODS in SELLER’s custody shall be delivered to BUYER or shall be
disposed of lawfully as instructed by BUYER.  Upon BUYER’s request, SELLER will
make all reasonable efforts to convert unstabilized GOODS into GOODS meeting
SPECIFICATIONS. BUYER shall pay all shipping charges, cost of material, cost to
destroy any such materials and the PRICE for all such unstabilized GOODS
converted into GOODS meeting SPECIFICATIONS, except in the case of  termination
of this AGREEMENT due to breach by SELLER, in which case SELLER shall pay said
charges and costs.  After final arrangements have been made for the disposal or
shipment thereof, as applicable, SELLER shall
 
6
“***” DENOTES INFORMATION OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL TREATMENT
 

--------------------------------------------------------------------------------


 
“***” DENOTES INFORMATION OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL TREATMENT
 
 
send a final invoice and accounting summary to BUYER, which shall specify any
amount owed to SELLER.  Final amounts outstanding shall be payable net 30 days
after receipt of invoice and statement.


7.4           LOADING PROCEDURES


SELLER will follow mutually agreed loading procedures for BUYER provided
transportation.  SELLER will not load any suspect carriers and will notify BUYER
promptly of the same.  Further, while carriers are on SELLER’s property, SELLER
will take reasonable measures to protect such carriers against tampering.


7.5           LATE PAYMENTS


If any amount due SELLER hereunder (which is not the subject of a good faith
dispute) is not paid within 30 days of its due date, and SELLER has promptly
notified BUYER in writing of such unpaid amount, notwithstanding any other
provision hereof, SELLER may suspend shipments of GOODS until such payment is
received by SELLER.


8         REPRESENTATIONS AND WARRANTIES


           8.1           GENERAL REPRESENTATIONS AND WARRANTIES


           SELLER represents and warrants that as of DELIVERY of the GOODS to
BUYER, the GOODS shall be in strict compliance with all SPECIFICATIONS
applicable to such GOODS and that GOODS will be of good workmanship and free
from defects.  SELLER MAKES NO OTHER WARRANTIES OR REPRESENTATIONS OF ANY KIND,
EXPRESS OR IMPLIED, AS TO MERCHANTABILITY, AS TO FITNESS FOR A PARTICULAR
PURPOSE, OR ANY OTHER MATTER WITH RESPECT TO GOODS WHETHER USED ALONE ON IN
COMBINATION WITH ANY OTHER MATTER.


           8.2           TITLE AND LIENS


                            8.2.1                      GOODS


           SELLER represents and warrants that upon DELIVERY of the GOODS that
SELLER shall pass to BUYER, and BUYER shall receive, good and marketable title
to such GOODS, free and clear of all liens, claims, security interests pledges,
charges, mortgages, deeds of trusts, options, or other encumbrances of any
kind arising by or through SELLER (“LIENS”).


                            8.2.2                      BUYER’S PROPERTY


           SELLER shall at all times keep any of BUYER's property in the
possession of SELLER or any of its subcontractors or under SELLER’s or any of
its subcontractors’ control free and clear of any LIENS arising by or through
SELLER, and hereby grants BUYER the right to file such protective financing or
similar statements to confirm and record BUYER’s ownership thereof.


           8.3           INTELLECTUAL PROPERTY RIGHTS


                            8.3.1                      OWNERSHIP OF TECHNOLOGY


All technical data, process information, patents, copyrights, trademarks, trade
secrets or similar intellectual property rights (collectively “IP RIGHTS”) on
unstabilized and stabilized GOODS obtained from plant operation are the
exclusive property of SELLER.  All IP RIGHTS received from BUYER for stabilizing
GOODS are the exclusive property of BUYER.  All information available to either
PARTY separate from their relationship hereunder is excluded from the foregoing
provisions.  If either PARTY desires to use the other PARTY’s IP RIGHTS with a
third party, a mutually agreeable licensing agreement may be negotiated at the
option of the licensor.


 
7
“***” DENOTES INFORMATION OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL TREATMENT
 

--------------------------------------------------------------------------------


 
“***” DENOTES INFORMATION OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL TREATMENT
 
 
  8.3.2                      PATENT INDEMNITY


SELLER agrees to indemnify BUYER against all damages, costs and expenses which
result from claims of infringement of U.S. and non-U.S. patents brought against
BUYER on account of the process used by SELLER, using technology selected by
SELLER, to manufacture GOODS under this AGREEMENT.  BUYER agrees to indemnify
SELLER against all damages, costs and expenses which result from a claim of
infringement of U.S. and non-U.S. patents on account of the manufacture and sale
of GOODS or any part of the GOODS under this AGREEMENT using technology selected
by BUYER.  Either PARTY claiming indemnity under this Section 8.3.2 shall notify
the other PARTY promptly upon receipt of notice of any claim.  The indemnitor
shall, at its option, have the right to assume the defense of any such lawsuit,
and to settle any claim.  If it elects not to assume the defense, the indemnitor
shall reimburse reasonable attorney’s fees incurred by the indemnitee.  The
indemnitee agrees to make available any information in its possession reasonably
necessary for the defense of such suit.
 
  8.3.3                      GRANT OF LICENSE


As long as SELLER is supplying GOODS to BUYER exclusively, BUYER grants SELLER a
fully-paid, non-exclusive license, without sub-licensing rights, under any BUYER
patents protecting processes for the manufacture of GOODS and reduced to
practice prior to the termination of this AGREEMENT.  As long as this AGREEMENT
is in effect, SELLER grants BUYER a fully-paid, non-exclusive license, without
sub-licensing rights (except as may be specifically set forth herein), under any
SELLER patents protecting processes for the manufacture of GOODS from fatty acid
anhydride and sodium phenol sulfonate and reduced to practice prior to the
termination of this AGREEMENT.


           8.4           CORPORATE AUTHORITY


           The PARTIES represent, warrant and covenant that (i) each PARTY is
and shall be at all times a legal entity validly existing under the laws of its
jurisdiction with the power to own all of its properties and assets and to carry
on its business as it is currently being conducted; (ii) each PARTY has the
power to execute and deliver this AGREEMENT and to perform its obligations under
this AGREEMENT; (iii) each PARTY’s officer executing this AGREEMENT is duly
authorized to execute and deliver this AGREEMENT on its behalf, and no further
corporate proceedings are necessary with respect thereto; (iv) each PARTY is not
required to obtain the consent of any third party, including the consent of any
party to any contract to which it is a party, in connection with execution and
delivery of this AGREEMENT and performance of its obligations under this
AGREEMENT; and (v) each PARTY’s execution and delivery of this AGREEMENT and
performance of its obligations under this AGREEMENT do not (a) violate any
provision of its articles of incorporation or by-laws or equivalent corporate
provision as currently in effect, or (b) conflict with, result in a breach of,
constitute a default under (or an event which, with notice or lapse of time or
both, would constitute a default under), accelerate the performance required by,
result in the creation of any lien upon any of its properties or assets under,
or create in any party the right to accelerate, terminate, modify, or cancel, or
require any notice under, any contract to which it is a party or by which any of
its properties or assets are bound.


           8.5           COMPLIANCE WITH LAWS AND SAFETY MEASURES


                            8.5.1                      LAWS


           SELLER represents, warrants and covenants that SELLER is and shall at
all times, be in compliance with all applicable governmental, legal, regulatory
and professional requirements in the manufacturing and sale of GOODS hereunder,
including without limitation all applicable laws, codes regulations, rules,
ordinances, judgments, orders and decrees, including, without limitation, those
related to IP RIGHTS, fair trade and anti trust, customs, immigration, labor,
employment, working conditions, worker health and safety, branding and labeling,
adulteration and contamination, board of health and environmental matters,
privacy laws, regulations, rules, opinions or other governmental and/or
self-regulatory group requirements or statements of position (collectively
"LAWS").
 
8
“***” DENOTES INFORMATION OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL TREATMENT
 

--------------------------------------------------------------------------------


 
“***” DENOTES INFORMATION OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL TREATMENT
 

                            8.5.2                      LICENSES, CONSENTS,
PERMITS


           SELLER represents, warrants and covenants that SELLER has obtained
and maintains in full force and effect all licenses, consents, permits,
approvals, authorizations and the like required by LAW to perform SELLER’S
obligation under this AGREEMENT (collectively “PERMITS”).  SELLER shall promptly
notify BUYER if SELLER receives any notice, demand, summons or complaint from
any governmental or regulatory authority, agency or other body relating to the
GOODS and parts thereof or SELLER’S performance in accordance with this
AGREEMENT.
 
  8.5.3                      UNDULY ONEROUS OR EXPENSIVE


If in SELLER’s or BUYER’s judgment compliance with LAWS or PERMITS made
applicable after the EFFECTIVE DATE is unduly onerous or expensive, BUYER and
SELLER will endeavor to renegotiate the PRICE.  If SELLER and BUYER fail to
reach an agreement upon a new PRICE, or cannot agree that such compliance is
unduly onerous or expensive, in either case within sixty (60) days after
renegotiation is requested, BUYER or SELLER shall thereafter have the right to
terminate this AGREEMENT by giving the other PARTY at least sixty (60) days
prior written notice of such termination.


           8.6           APPLICABILITY AND SURVIVAL OF REPRESENTATIONS AND
WARRANTIES


SELLER’s representations, warranties and covenants set forth in the Section
entitled GENERAL REPRESENTATIONS AND WARRANTIES shall remain in effect with
respect to each delivery of the GOODS to BUYER for a period of ninety (90) days
after receipt of GOODS at the BUYER’S applicable manufacturing facility.  Any
other of SELLER’s representations, warranties, covenants and other obligation
set forth in this AGREEMENT and all of BUYER’s representations, warranties,
covenants and other obligations set forth in this AGREEMENT shall be subject to
all applicable statutes of limitation, similar statutes and other similar
defenses as provided by law or equity.


9         INDEMNIFICATION AND INSURANCE


           9.1           SELLER'S INDEMNIFICATION OF BUYER


           Subject to the limitations set forth herein, SELLER shall indemnify
and hold BUYER (including BUYER’s officers, directors, employees, affiliates,
agents, contractors, successors, and assigns) (“BUYER INDEMNITEE”) harmless from
and against any and all liabilities, claims, demands, damages, costs, expenses
(including attorneys’ fees and internal costs associated with internal attorney
work) or money judgments (collectively “CLAIMS”) incurred by, or rendered
against BUYER (whether based on facts now known or later discovered) arising out
of the following: (a) the failure of SELLER or those acting under or for SELLER
to comply with any federal, state and local LAWS (including those related to the
environment, health and safety) in connection with SELLER’s performance of this
AGREEMENT (including SELLER’s ownership or operation of its business and
facilities); (b) any alleged or actual contamination of the environment or
damage to natural resources at a facility owned or operated by SELLER or a
facility/location selected by SELLER for its disposal of wastes or any other
facility at which SELLER’s wastes may be released or threatened to be released,
including any liability imposed by any federal, state or local laws, regulations
and ordinances, including CERCLA, RCRA, or comparable and applicable state legal
statute or regulation or any extension or revision thereof; (c) any alleged or
actual damage to any property [including damage to any environmental medium
(air, water, groundwater, soil) or to any natural resources] or any alleged or
actual injury (including death) of persons (including SELLER’s employees or
those acting under or for SELLER) arising out of SELLER’s performance of  this
AGREEMENT.


9.2           BUYER’S INDEMNIFICATION OF SELLER


           Subject to the limitations set forth herein, BUYER shall indemnify
and hold SELLER (including SELLER’s officers, directors, employees, affiliates,
agents, successors, and assigns) (“SELLER INDEMNITEE”) harmless from and against
any and all CLAIMS incurred by, or rendered against SELLER (whether based on
facts now known or later discovered) arising out of the following: (a) the
failure of BUYER or those acting under or for BUYER to comply with any federal,
state and local LAWS (including those related to the environment, health and
 
 
9
“***” DENOTES INFORMATION OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL TREATMENT
 

--------------------------------------------------------------------------------


 
“***” DENOTES INFORMATION OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL TREATMENT
 
 
safety) in connection with BUYER’s performance of this AGREEMENT (including
BUYER’s ownership or operation of its business and facilities); (b) any alleged
or actual contamination of the environment or damage to natural resources at a
facility owned or operated by BUYER or a facility/location selected by BUYER for
its disposal of wastes or any other facility at which BUYER’s wastes may be
released or threatened to be released, including any liability imposed by any
federal, state or local laws, regulations and ordinances, including CERCLA,
RCRA, or comparable and applicable state legal statute or regulation or any
extension or revision thereof; (c) any alleged or actual damage to any property
[including damage to any environmental medium (air, water, groundwater, soil) or
to any natural resources] or any alleged or actual injury (including death) of
persons (including BUYER’s employees or those acting under or for BUYER) arising
out of BUYER’s breach of any representation, warranty, covenant or other
obligation set forth in this AGREEMENT.


           9.3           INDEMNIFICATION PROCEDURES


                            9.3.1                      BUYER INDEMNITEE


BUYER INDEMNITEE shall promptly and in any event within thirty (30) calendar
days after receipt of notice of the commencement of any third party legal
proceedings against BUYER INDEMNITEE for which indemnity may be sought under
this Section 9, notify SELLER thereof; provided that the failure to provide such
notice shall not relieve SELLER of its indemnity obligations hereunder unless
and to the extent SELLER is prejudiced by such delay. Upon BUYER INDEMNITEE’s
request, SELLER shall assume, at its own expense, the defense of any such third
party CLAIM with reputable counsel reasonably acceptable to BUYER INDEMNITEE.
SELLER shall be entitled to settle any such third party CLAIM, with BUYER
INDEMNITEE’s written consent (which may be granted or withheld in BUYER
INDEMNITEE’s sole discretion unless there is a complete settlement which
includes a full release of the BUYER INDEMNITEE and no payment of money or other
consideration by the BUYER INDEMNITEE, in which case BUYER INDEMNITEE’s consent
is not required).  BUYER INDEMNITEE, at SELLER’s cost, shall reasonably
cooperate with SELLER in the defense of such action as SELLER may reasonably
request.


                            9.3.2                      SELLER INDEMNITEE


SELLER INDEMNITEE shall promptly and in any event within thirty (30) calendar
days after receipt of notice of the commencement of any third party legal
proceedings against SELLER INDEMNITEE for which indemnity may be sought under
this Section 9, notify BUYER thereof; provided that the failure to provide such
notice shall not relieve BUYER of its indemnity obligations hereunder unless and
to the extent BUYER is prejudiced by such delay. Upon SELLER INDEMNITEE’s
request, BUYER shall assume, at its own expense, the defense of any such third
party CLAIM with reputable counsel reasonably acceptable to SELLER INDEMNITEE.
BUYER shall be entitled to settle any such third party CLAIM, with SELLER
INDEMNITEE’s written consent (which may be granted or withheld in SELLER
INDEMNITEE’s sole discretion  unless there is a complete settlement which
includes a full release of the SELLER INDEMNITEE and no payment of money or
other consideration by the SELLER INDEMNITEE, in which case SELLER INDEMNITEE’s
consent is not required).  SELLER INDEMNITEE, at BUYER’s cost, shall reasonably
cooperate with BUYER in the defense of such action as BUYER may reasonably
request.


           9.4           INSURANCE


                            9.4.1                      GENERAL INSURANCE POLICY
REQUIREMENTS


For the PERIOD, SELLER shall maintain at its own expense the insurance coverage
set forth in the Section entitled INSURANCE COVERAGE in full force and effect
during the PERIOD of this AGREEMENT with underwriters reasonably acceptable to
BUYER and having an A. M. Best’s rating of “A VIII” or better or its equivalent
rating where not available. SELLER shall provide BUYER with a copy of
Certificate(s) of Insurance. All insurance policies shall provide for a thirty
(30) calendar days prior written notice to BUYER in the event of termination,
cancellation, non renewal or a material change to the requirements as set forth
in this Section entitled INSURANCE. All insurance policies shall be primary
without right of contribution from any of BUYER’s insurance carriers.
 
10
“***” DENOTES INFORMATION OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL TREATMENT
 

--------------------------------------------------------------------------------


 
“***” DENOTES INFORMATION OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL TREATMENT
 

                            9.4.2                      INSURANCE COVERAGE


           Commercial General Liability including Products Completed Operations
and Blanket Contractual “occurrence form” coverage with the following limits of
liability:


 
(i)
$5,000,000 per occurrence combined single limit for Bodily Injury and Property
Damages; and



 
(ii)
Minimum $5,000,000 limit of liability per occurrence for Products-Completed
Operations, Product Liability and Contractual Liability to include liability
assumed under this AGREEMENT.



                            9.4.3                      ADDITIONAL INSURED


           The Commercial General Liability policy shall include BUYER
INDEMNITEE as additional insured in connection with the activities contemplated
by the scope of this AGREEMENT to be stated explicitly on the Certificate(s) of
Insurance.


                            9.4.4                      WAIVER OF SUBROGATION


           SELLER hereby irrevocably and unconditionally waives and shall cause
its insurers to irrevocably and unconditionally waive any rights of subrogation
for claims against BUYER INDEMNITEE to be documented to BUYER’s reasonable
satisfaction.


                            9.4.5                      LIABILITY OF SELLER


           SELLER’s compliance with this Section shall not relieve SELLER of any
liability to BUYER INDEMNITEE arising under any other provision of this
AGREEMENT except to the extent that such monies recovered are paid to BUYER
INDEMNITEE to reduce SELLER’s obligations to BUYER INDEMNITEE. SELLER shall be
liable for any and all deductibles it may incur in connection with any of the
policies listed in the Section entitled INSURANCE.
 
9.5           LIMITATION ON LIABILITY


IN NO EVENT SHALL BUYER’S OR SELLER’S LIABILITY, ONE TO THE OTHER, ARISING OUT
OF OR RELATING TO THE RESPECTIVE OTHER PARTY’S BREACH OF ANY REPRESENTATION,
WARRANTY, COVENANT OR OTHER OBLIGATION SET FORTH IN THIS AGREEMENT EXCEED USD
13 MILLION; PROVIDED HOWEVER, THAT THIS LIMITATION OF LIABILITY SHALL NOT APPLY
TO CLAIMS ARISING OUT OF OR RELATING TO BAD FAITH, INTENTIONAL OR WILLFUL
MISCONDUCT OF A PARTY, ITS EMPLOYEES OR OTHER REPRESENTATIVES, OR TO THIRD-PARTY
CLAIMS FOR PERSONAL INJURY OR PROPERTY DAMAGE TO THE EXTENT CAUSED BY A BREACH
OF ANY REPRESENTATION, WARRANTY, COVENANT OR OTHER OBLIGATION SET FORTH IN THIS
AGREEMENT.


10       MISCELLANEOUS PROVISIONS


           10.1         CONFIDENTIALITY


           Prior to the EFFECTIVE DATE and during the PERIOD of this AGREEMENT,
SELLER, its subcontractors and their employees may become privy, whether in
writing, oral or any other form, and even if not marked as confidential,
restricted, proprietary or other similar designation, with certain proprietary,
technical and business information, and materials of BUYER, its parents, its
affiliates and subsidiaries, including information relative to the BUYER's, its
parent’s, its affiliates’ and subsidiaries’ interests in specific materials or
areas of business, drawings, plans, SPECIFICATIONS, know-how, discoveries,
production methods and any intended use or sale of the GOODS which is the
valuable property of BUYER, its parents, its affiliates and subsidiaries and
certain proprietary, technical and business information furnished to BUYER, its
parents, its affiliates and subsidiaries by a third party on a confidential
basis (collectively "CONFIDENTIAL INFORMATION"). SELLER shall neither analyze,
disassemble for reverse engineering, or otherwise attempt to identify the
intrinsic nature of
 
11
“***” DENOTES INFORMATION OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL TREATMENT
 

--------------------------------------------------------------------------------


 
“***” DENOTES INFORMATION OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL TREATMENT
 
 
CONFIDENTIAL INFORMATION nor use nor disclose to any third party, other than its
subcontractors, and shall cause its employees, subcontractors and their
employees to neither analyze, disassemble for reverse engineering, or otherwise
attempt to identify the intrinsic nature of CONFIDENTIAL INFORMATION nor use nor
disclose to any third party, any CONFIDENTIAL INFORMATION other than for
SELLER’s performance in accordance with this AGREEMENT. The commitments set
forth in the preceding sentence shall not extend to any portion of CONFIDENTIAL
INFORMATION, (i) which is already in SELLER’s lawful possession at the time of
disclosure by the BUYER, as established by relevant documentary evidence
satisfactory to BUYER; (ii) which is through no act on the part of the SELLER,
generally available to the public; (iii) which corresponds to that furnished by
the BUYER to any third party on a non-confidential basis; or (iv) which is
required to be disclosed by law or government regulation, provided that SELLER
provides reasonable prior notice of such required disclosure to the BUYER.
SELLER shall take any appropriate reasonable security precautions requested by
BUYER including, without limitation, prohibiting visitors during production of
the GOODS. SELLER shall, at BUYER’s option, return, or destroy all CONFIDENTIAL
INFORMATION promptly upon the earlier of termination or expiration of this
AGREEMENT. All CONFIDENTIAL INFORMATION shall be and remain the sole property of
the BUYER, its parents, its affiliates and subsidiaries, and SELLER shall not
have or obtain any rights therein. BUYER shall be entitled to specific
performance and injunctive relief as remedies for any breach or threatened
breach of any provision of this Section, without the necessity of posting bond
or proving actual damages, which remedies shall not be deemed to be exclusive
remedies for such breach or threatened breach by SELLER, but shall be in
addition to all other available remedies. The rights and obligations as set
forth in this provision shall survive the termination or expiration of this
AGREEMENT.


           10.2         FORCE MAJEURE


           Acts of God, fires, floods, weather, or other catastrophes, epidemics
or quarantine restrictions, or other cause(s) beyond the reasonable control of a
PARTY, not reasonably foreseeable, not caused by acts or omissions of the PARTY
affected and that could not have been avoided through a work around plan which
prevent SELLER from providing or procuring the GOODS, or BUYER from receiving or
using GOODS (“FORCE MAJEURE EVENT”), shall suspend such affected PARTY’s
obligation to perform hereunder during the period required to remove such FORCE
MAJEURE EVENT. Such affected PARTY shall promptly notify the other PARTY of the
FORCE MAJEURE EVENT and the cause of such FORCE MAJEURE EVENT.  If performance
by either PARTY is suspended for any period of one hundred and twenty (120)
consecutive days because of a Force Majeure Event, then either PARTY shall be
entitled, at any time thereafter, while such FORCE MAJEURE EVENT continues, to
terminate this AGREEMENT without any penalty, liability or further obligation
therefore, immediately upon notice of such termination to the PARTY.  In the
case of FORCE MAJEURE EVENT affecting SELLER, BUYER may purchase GOODS from
other suppliers, in which case the obligations of BUYER and SELLER hereunder
shall be reduced accordingly.


           10.3         ASSIGNMENT


           None of the rights, duties, or obligations under this AGREEMENT may
be assigned, delegated or transferred by either PARTY without the other PARTY’s
written consent, which consent will not be unreasonably withheld, delayed or
conditioned.  SELLER will not subcontract any portion of this AGREEMENT without
BUYER’s written consent, which consent may not be unreasonably withheld, delayed
or conditioned.  Notwithstanding the preceding, BUYER may assign, without the
consent of SELLER, all of its rights, duties and obligations under this
AGREEMENT (i) to an affiliate of BUYER, or (ii) to a non-affiliated company in
connection with the sale (including by merger or consolidation) of all or
substantially all of the assets of the business to which this AGREEMENT is
related.  Notwithstanding the preceding, SELLER may assign, without the consent
of BUYER, all of its rights, duties and obligations under this AGREEMENT in the
event of the sale (including by merger or consolidation) of its manufacturing
facility in Batesville, Arkansas; provided, however, that if such facility is
sold to a competitor of BUYER (as determined at the time of any such sale) whose
primary business is in the following business
segments:    ***                                                       ***
          
           ***                                                 ,***                                                 ,
BUYER may terminate this AGREEMENT without penalty within thirty (30) days
following its receipt of notice that the AGREEMENT has been so assigned.
 
 
12
“***” DENOTES INFORMATION OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL TREATMENT
 

--------------------------------------------------------------------------------


 
“***” DENOTES INFORMATION OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL TREATMENT

           10.4         CONTRACTOR STATUS


           The PARTIES are and shall remain independent contractors with respect
to each other, and nothing in this AGREEMENT shall be construed to place the
PARTIES in the relationship of partners, joint ventures, fiduciaries or agents.
Neither PARTY is granted any right nor authority to assume nor to create an
obligation nor responsibility, express or implied, on behalf of or in the name
of the other nor bind the other in any manner whatsoever.
 
10.5         CHANGE IN SELLER’S OWNERSHIP AND/OR CHANGE IN CONTROL


SELLER shall notify BUYER in writing as promptly as legally possible of (i) any
change of 50% or greater in ownership of SELLER; or (ii) SELLER selling,
transferring or otherwise disposing all or substantially all of its assets used
in any way to perform its obligations set forth in this AGREEMENT, provided
SELLER’s failure to provide such notification shall not be a BREACH of this
AGREEMENT.


           10.6         MODIFICATION AND WAIVER


           No waiver of any provision of this AGREEMENT shall be valid or
binding unless in writing and executed by the PARTY against whom enforcement is
sought. No waiver by either PARTY of any breach, or the failure of either PARTY
to enforce any of the terms and conditions of this AGREEMENT, shall affect,
limit or waive that PARTY’s right to enforce and compel compliance with all
terms and conditions of this AGREEMENT, or to terminate this AGREEMENT according
to its terms. No modification or amendment  of any provision of this AGREEMENT
shall be valid or binding unless (i) executed and delivered by both PARTIES
hereto in writing subsequent to the date hereof, (ii) it specifically refers to
this AGREEMENT, and (iii) it specifically states that it is intended to, and
shall take precedence over, this AGREEMENT. Any other modification, amendment or
waiver of any provision of this AGREEMENT shall be null and void.


           10.7         INVALIDITY OR ILLEGALITY


           In the event any provision of this AGREEMENT is declared to be void,
invalid or unlawful by any court or tribunal of competent jurisdiction, such
provision shall be deemed severed from the remainder of this AGREEMENT and the
balance shall remain in full force and effect. The PARTIES shall undertake to
replace the invalid, ineffective, or unenforceable provisions with valid,
effective, and enforceable provisions, which, in their commercial effect,
approximate as closely as possible the intentions of the PARTIES as expressed in
the invalid, ineffective, or unenforceable provisions.


           10.8         NOTICES


           All notices given hereunder shall be in writing and shall be deemed
to have been duly given if addressed or sent to the PARTIES at the following
addresses and facsimile numbers or to such other additional address or facsimile
number as any PARTY shall hereafter specify by notice to the other PARTY and the
PARTIES’ receipt of such notice:


SELLER:            FutureFuel Chemical Company
                            2800 Gap Road
                            Batesville, Arkansas 72501 USA
                            Attn: Gary Hess


BUYER:             The Procter & Gamble Manufacturing Company
  5299 Spring Grove Avenue
  Cincinnati, OH 45217, USA
  Attn: Vilas Deshpande


           10.9         HEADINGS


           Section headings hereof reference and are for convenience only and
shall not affect the interpretation hereof.
 
13
“***” DENOTES INFORMATION OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL TREATMENT
 

--------------------------------------------------------------------------------


 
“***” DENOTES INFORMATION OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL TREATMENT


           10.10       COUNTERPARTS


           The PARTIES may execute any number of counterparts to this AGREEMENT,
each of which shall be an original instrument, but all of which taken together
shall constitute one and the same AGREEMENT.  Signed facsimile copies of this
AGREEMENT shall bind the PARTIES to the same extent as original documents.


           10.11       ENTIRETY


           This AGREEMENT, which includes the recitals and the Exhibits attached
hereto or incorporated by reference and made part of this AGREEMENT or
subsequently incorporated in this AGREEMENT, constitutes the entire
understanding and agreement between the PARTIES regarding the subject matter of
this AGREEMENT, and supersedes all prior or contemporaneous agreements, oral or
written, made between the PARTIES relating such subject matter.


           10.12       AGREEMENT PRECEDENCE


           For their convenience, the PARTIES may use, from time to time, their
standard purchase orders, site level execution agreements, sales releases,
delivery schedules, acknowledgments, invoices and other similar preprinted
forms.  In the event of a conflict between this AGREEMENT and any of these
documents that purport to govern the same matters set forth herein, this
AGREEMENT shall prevail, except as otherwise set forth in the Section entitled
MODIFICATION AND WAIVER.


           10.13       GOVERNING LAW, CONSTRUCTION AND LANGUAGE


           This AGREEMENT shall be governed by and interpreted for any and all
purposes in accordance with the internal laws of Ohio applicable to contracts
made and to be performed wholly within such state, without reference to
principles of conflicts of laws. The courts sitting in, or having principal
jurisdiction over Ohio shall have non-exclusive jurisdiction of all disputes
hereunder. Each PARTY hereto irrevocably agrees that service of process upon it
by certified mail-return receipt requested, addressed to it at its address set
forth in the Section entitled NOTICES, shall constitute good and effective
service for all purposes.


           The PARTIES understand the English language and are fully aware of
all terms and conditions contained herein. If any translation of this AGREEMENT
is made, the English language version shall always continue to govern.


           The PARTIES agree that (i) the United Nations Convention on
International Sale of Goods shall have no force or effect on transactions under
or relating to this AGREEMENT; (ii) no trade usage shall be used to explain or
supplement this AGREEMENT even if either or both PARTIES were aware or should
have been aware of such trade usage; and (iii) this AGREEMENT prevails over any
general terms and conditions of trade.


           10.14       SURVIVAL PROVISIONS


           Neither the expiration nor termination of this AGREEMENT shall affect
such of the provisions of this AGREEMENT that expressly provide that they shall
operate after any such expiration or termination or which of necessity must
continue to have effect after such expiration or termination, notwithstanding
that the clauses themselves do not expressly provide for this.


           10.15        PUBLIC DISCLOSURES


           SELLER shall not in any way disclose the terms and conditions of this
AGREEMENT without the prior written consent of BUYER (which consent may not be
unreasonably withheld, delayed or conditioned) or except as required by law (and
BUYER hereby acknowledges that SELLER has an obligation under the Securities
Exchange Act of 1934, as amended, and other rules and regulations of the
Securities and Exchange Commission to disclose this AGREEMENT as a material
agreement to which SELLER is a party). For the avoidance of doubt SELLER shall
neither issue press releases nor any other publication regarding the terms and
conditions of this AGREEMENT,
 
14
“***” DENOTES INFORMATION OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL TREATMENT
 

--------------------------------------------------------------------------------


 
“***” DENOTES INFORMATION OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL TREATMENT
 
 
including statements as to the existence of a relationship between the PARTIES,
nor use BUYER’s, its parents’, its affiliates’ or subsidiaries’ corporate names
or trademarks, without the prior written consent of BUYER (which consent may not
be unreasonably withheld, delayed or conditioned) or except as required by law
(and BUYER hereby acknowledges that SELLER has an obligation under the
Securities Exchange Act of 1934, as amended, and other rules and regulations of
the Securities and Exchange Commission to disclose this AGREEMENT as a material
agreement to which SELLER is a party). Where SELLER disclosure of this AGREEMENT
or parts thereof is required by law, SELLER will provide BUYER a draft copy of
any disclosures to be made to meet SELLER’s legal obligations, at the earliest
possible time prior to making said disclosures. BUYER shall have two (2)
business days from receiving such draft copy to provide SELLER with additional
redaction. SELLER agrees to incorporate BUYER’s additional redaction to the
extent that SELLER’s compliance with its legal reporting obligations is not
impeded, as determined by SELLER’s counsel.


10.16       SUCCESSORS AND ASSIGNS


All provisions of this AGREEMENT are binding upon, inure to the benefit of and
are enforceable by or against the PARTIES and their respective heirs, executors,
administrators or other legal representatives and permitted successors and
assigns.


10.17      THIRD-PARTY BENEFICIARY


This AGREEMENT is solely for the benefit of the parties and their respective
successors and permitted assigns, and no other person has any right, benefit,
priority or interest under or because of the existence of this AGREEMENT.


10.18      CONSTRUCTION


Unless the context of this AGREEMENT clearly requires otherwise: (i) references
to the plural include the singular and vice versa; (ii) references to any person
include such person’s successors and assigns but, if applicable, only if such
successors and assigns are permitted by this AGREEMENT; (iii) references to one
gender include all genders; (iv) “including” is not limiting; (v) “or” has the
inclusive meaning represented by the phrase “and/or”; (vi) the words “hereof”,
“herein”, “hereby”, “hereunder” and similar terms in this AGREEMENT refer to
this AGREEMENT as a whole and not to any particular provision of this AGREEMENT;
(vii) section and Exhibit references are to this AGREEMENT unless otherwise
specified; and (viii) reference to any agreement (including this AGREEMENT),
document or instrument means such agreement, document or instrument as amended
or modified and in effect from time to time in accordance with the terms thereof
and, if applicable, the terms hereof.


BUYER and SELLER have caused their respective duly authorized representatives to
execute this AGREEMENT, acting as agent(s) as set forth herein.


Legal Entity:
The Procter & Gamble Manufacturing Company
 
 
 
By (Signature): /s/ Stefan van Straelen
Printed: Stefan van Straelen
Title: Vice President, Global Chemical Purchases
Date: June 1, 2008
 
 
Legal Entity:
FutureFuel Chemical Company
 
 
 
By (Signature): /s/ Gary Hess
Printed: Gary Hess
Title: Vice President
Date: May 8, 2008
 

 
 
15
“***” DENOTES INFORMATION OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL TREATMENT
 

--------------------------------------------------------------------------------


 
“***” DENOTES INFORMATION OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL TREATMENT
 
 
Legal Entity:
The Procter & Gamble Distributing LLC
 
 
 
By (Signature): /s/ Jorge Mesquila
Printed: Jorge Mesquila
Title: President, Global Fabric Care
Date: 6/5/08
 
 
 
Legal Entity:
Procter & Gamble International Operations SA
 
 
 
By (Signature): /s/ Jorge Meszaros
Printed: Jorge Meszaros
Title: Vice President, Latin America Fabric Care
Date: 6/5/08
 
 



 
16
“***” DENOTES INFORMATION OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL TREATMENT
 

--------------------------------------------------------------------------------


 
 
 
 
RESTRICTED
 
GCAS:
Is ATS:
 
 
 
 
***
***
“***” DENOTES INFORMATION OMITTED PURSUANT TO
REQUEST FOR CONFIDENTIAL TREATMENT.
EXHIBIT 1
 

The Procter & Gamble Company - Technical Standard
INDIVIDUAL RAW MATERIAL SPECIFICATION (IRMS)
ORIGINATOR:  ***
 
 
Page 1 of 4
SAP Description:  
NONANOYLOXY BENZENE SULFONATE (NOBS) EXT
 

 
GENERAL


Description:               NONANOYLOXY BENZENE SULFONATE (NOBS) EXTRUDATES


Local Description:                 Extrudate of Nonanoyloxy Benzene Sulfonate
(NOBS) with binders and solubilising agents.
Other Names:
 
Is this Standard a Template:                        NO
MRMS GCAS Code:
MRMS SAP Description:
Supersedes Code
SAP Description
Supersedes On Date
***
NONANOYLOXY BENZENE SULFONATE (NOBS) EXT
 



REASON FOR CHANGE:
***





Is this an Intermediate Material:
Base Unit of Measure:                                KILOGRAM
Shelf Life:
 
Shipping Hazard Classification:


Shipping/Receiving/Storage Information:


COMMENTS:


PERFORMANCE SPECIFICATIONS


Check associated Master Specification for additional requirements, (if Master
exists.)
Chg
Characteristic (Ch)
Characteristic Specifics (CS)
Common Performance
Specification Code (CPS)
Test Method (GCAS)
Origin (Orgn)
Test Method Number (TM#)
Reference Document (Ref)
Test Method Specifics (SP)
Sampling (SM)
Subgroup (SG)
Plant
Testing
Lower Spec Limit (LSL)
Lower Target (LTGT)
Target (TGT)
Upper Target (UTGT)
Upper Spec Limit (USL)
Unit of Measure (UoM)
Report to Nearest (RTN)
Report Type (RT)
Action (AC)
Release
Criteria
Criticality (CR)
Basis (BA)
Test Group (TG)
Application (AP)
 
***
 
***
***
 
***
***
***
 
 
 
 
***
***



 
“***” DENOTES INFORMATION OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL
TREATMENT.
CSS APPROVED Effective Date 3Apr2008 GMT - Printed 03Apr2008 Page 1 of 4
 
 

--------------------------------------------------------------------------------




 
 
 
 
RESTRICTED
 
GCAS:
 
***
 
 
 
SAP Description:
“***” DENOTES INFORMATION OMITTED PURSUANT TO
REQUEST FOR CONFIDENTIAL TREATMENT.
EXHIBIT 1
 

The Procter & Gamble Company - Technical Standard
INDIVIDUAL RAW MATERIAL SPECIFICATION (IRMS)
 
 
Page 2 of 4
     
NONANOYLOXY BENZENE SULFONATE (NOBS) EXT
 

 
 
 
Chg
Characteristic (Ch)
Characteristic Specifics (CS)
Common Performance
Specification Code (CPS)
Test Method (GCAS)
Origin (Orgn)
Test Method Number (TM#)
Reference Document (Ref)
Test Method Specifics (SP)
Sampling (SM)
Subgroup (SG)
Plant
Testing
Lower Spec Limit (LSL)
Lower Target (LTGT)
Target (TGT)
Upper Target (UTGT)
Upper Spec Limit (USL)
Unit of Measure (UoM)
Report to Nearest (RTN)
Report Type (RT)
Action (AC)
Release
Criteria
Criticality (CR)
Basis (BA)
Test Group (TG)
Application (AP)
 
***
***
***
 
***
***
***
 
 
 
***
***
 
***
***
***
 
***
***
***
 
 
 
***
***
 
***
***
***
 
***
***
***
 
 
 
***
***
 
***
***
***
 
***
***
***
 
 
 
***
***
 
***
***
***
 
***
***
***
 
 
 
***
***
 
***
***
***
 
***
***
***
 
 
 
***
***
 
***
***
***
 
***
***
***
 
 
 
***
***
 
***
***
***
 
***
***
***
 
 
 
***
***
 
***
***
***
 
***
***
***
 
 
 
***
***

 
 
“***” DENOTES INFORMATION OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL
TREATMENT.
CSS APPROVED Effective Date 3Apr2008 GMT - Printed 03Apr2008 Page  2 of 4

 

--------------------------------------------------------------------------------


 
 
 
 
 
RESTRICTED
 
GCAS:
 
 
 
 
 
 
***
SAP Description:
“***” DENOTES INFORMATION OMITTED PURSUANT TO
REQUEST FOR CONFIDENTIAL TREATMENT.
EXHIBIT 1
 

The Procter & Gamble Company - Technical Standard
INDIVIDUAL RAW MATERIAL SPECIFICATION (IRMS)
 
 
Page 3 of 4
     
NONANOYLOXY BENZENE SULFONATE (NOBS) EXT
 

 

 
Chg
Characteristic (Ch)
Characteristic Specifics (CS)
Common Performance
Specification Code (CPS)
Test Method (GCAS)
Origin (Orgn)
Test Method Number (TM#)
Reference Document (Ref)
Test Method Specifics (SP)
Sampling (SM)
Subgroup (SG)
Plant
Testing
Lower Spec Limit (LSL)
Lower Target (LTGT)
Target (TGT)
Upper Target (UTGT)
Upper Spec Limit (USL)
Unit of Measure (UoM)
Report to Nearest (RTN)
Report Type (RT)
Action (AC)
Release Criteria
Criticality (CR)
Basis (BA)
Test Group (TG)
Application (AP)
 
***
***
***
 
***
***
 
 
 
 
***
***
 
***
***
***
 
***
***
 
 
 
 
***
***
 
***
***
***
 
***
***
 
 
 
 
***
***
 
***
***
***
 
***
***
 
 
 
 
***
***
 
***
***
***
 
***
***
 
 
 
 
***
***
 
***
***
***
 
***
***
 
 
 
 
***
***
 
***
***
***
 
***
***
 
 
 
 
***
***
 
***
***
***
 
***
***
 
 
 
 
***
***

 
 
“***” DENOTES INFORMATION OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL
TREATMENT.
CSS APPROVED Effective Date 3Apr2008 GMT - Printed 03Apr2008 Page  3 of 4


--------------------------------------------------------------------------------



 
 
 
 
RESTRICTED
 
GCAS:
 
 
 
 
 
***
SAP Description:
“***” DENOTES INFORMATION OMITTED PURSUANT TO
REQUEST FOR CONFIDENTIAL TREATMENT.
EXHIBIT 1
 

The Procter & Gamble Company - Technical Standard
INDIVIDUAL RAW MATERIAL SPECIFICATION (IRMS)
 
 
Page 4 of 4
     
NONANOYLOXY BENZENE SULFONATE (NOBS) EXT
 

 

 
Chg
Characteristic (Ch)
Characteristic Specifics (CS)
Common Performance
Specification Code (CPS)
Test Method (GCAS)
Origin (Orgn)
Test Method Number (TM#)
Reference Document (Ref)
Test Method Specifics (SP)
Sampling (SM)
Subgroup (SG)
Plant
Testing
Lower Spec Limit (LSL)
Lower Target (LTGT)
Target (TGT)
Upper Target (UTGT)
Upper Spec Limit (USL)
Unit of Measure (UoM)
Report to Nearest (RTN)
Report Type (RT)
Action (AC)
Release Criteria
Criticality (CR)
Basis (BA)
Test Group (TG)
Application (AP)
 
***
***
***
 
***
***
***
 
 
 
***
***
 
***
***
***
 
***
***
***
 
 
 
***
***
 
***:
***
***
 
***
***
***
 
 
 
***
***
 
***
***
***
 
***
***
***
 
 
 
***
***



REFERENCES
GCAS Code
SAP Description
Type
***
***
***
***
***
***
***
***
***
***
***
***




 
Approved Supplier List
GCAS Code
SAP Description
***
***

 
 
“***” DENOTES INFORMATION OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL
TREATMENT.
CSS APPROVED Effective Date 3Apr2008 GMT - Printed 03Apr2008 Page  4of 4


--------------------------------------------------------------------------------


 
 
“***” DENOTES INFORMATION OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL
TREATMENT.
EXHIBIT 1
Procter & Gamble Fabric & Home Care
Supersedes:                     Issue 1
 
Date:                                4 May 2006
 
General & Quality Assurance
Information
Issue:  2
 
Page:  1 of 1

To Be Read In Conjunction With Structured Raw Material Specifications
1.       GENERAL:

   
Human and Environmental Safety Considerations, Regulated Products Statements &
other considerations of supply:
It is Procter & Gamble’s intent and responsibility to provide its customers with
products which perform as expected, and which are safe for humans and are also
safe in the environment.  To ensure that these obligations are properly
discharged, there are certain procedures with regard to raw materials which must
be followed.  These procedures are to permit Procter & Gamble Current Business
Support, prior to shipment, to make a determination whether any process
modifications or questionable material quality will have any negative effect on
Procter & Gamble processes, finished products, the human and environmental
safety of products; as well as to add to our basic safety information.

 

  *  
The Supplier shall notify P&G prior to making any significant changes to the
material defined in this RMS.  ‘Significant’ changes mean changes in the
production process, raw materials, feed stocks, or equipment having affect to
the product specification, or otherwise affecting the material as supplied, as
described in the ‘Chemical Description’ in this specification, as well as
changes in the production location(s) or packaging involved, and shall obtain
P&G’s agreement that such changes do not render the material supplied hereunder
unsuitable for P&G’s use prior to instituting such changes.  Such v2agreement
from P&G will not be unreasonably withheld.

 
 
*
The Supplier acknowledges the P&G will, from time to time, require access to
results of studies and tests conducted by the Supplier, or for the Supplier,
concerning human and environmental safety of products supplier to P&G b y the
Supplier.  The Supplier is prepared to provide access to P&G to such results of
studies and tests upon request of P&G, provided that P&G specifies the purpose
for which P&G requires such results and uses such information strictly for the
purpose specified.  The form (e.g. letter of access or disclosure of results),
the extent (e.g. only summary of results or study itself) and the conditions
(e.g. secrecy agreement, license fee) upon which such access will be provided to
P&G will be determined upon a case-by-case basis.  The Supplier will not be
required to provide P&G with proprietary information developed by or for third
parties.



 
*
Material Safety Data Sheets:  It is the supplier’s responsibility to notify the
Procter and Gamble Company of information pertinent to the industrial health and
safety aspects of the chemical.

 
The supplier shall provide a current MSDS to each destination to which the
chemical has been shipped.  Suppliers shall provide updated MSDS sheets, as they
become available, to each shipment destination.

 
Directing Attention to Significant Changes:  Suppliers of chemicals and raw
materials shall specifically notify P&G of significant changes in Material
Safety Data Sheets (MSDS).  The identification of changes to MSDS shall be
effected by the provision by the Supplier to P&G of an updated MSDS as they
become available to each shipment destination that received the material within
the preceding twelve months.  The changes will be highlighted (e.g. by vertical
lines at the margin of the sheet) to draw attention to the significant change
relative to prior versions of the MSDS.

 
Significant Change:  A change in MSDS information which results in the
establishment of a revised exposure limit for an existing route of exposure, in
the establishment of a new exposure limit for an additional route of exposure,
or a change in the DOT shipping/environmental hazard classifications is
considered to be significant.  Additionally, any change in the MSDS resulting
from new test data, from regulatory agency direction, or from a change in the
specified personal protective equipment will be considered significant.

 
Mailing Address:
In addition to distribution of MSD Sheets to the locations to which materials
have been shipped, one additional copy shall be sent to:  Global F&HC R&D HS&E
Leader, P&G, F&HCIC, 5299 Spring Grove Avenue, Box 365, Cincinnati, Ohio 45217



 
Identifications of Shipping Papers with Raw Material Specification Number

 
To aid in identification and preventing misuse of raw materials, the suppliers
are required to include the “RMS No.” on each shipper’s invoice, and shipper’s
analysis report.



2.       QUALITY ASSURANCE:


 
(i)
Suppliers are required to provide data via a Certificate of Analysis.

 
(ii)
Certificate of Analysis (COA)

 
In order to provide reassurance on quality, suppliers are required to provide
each P&G receiving plant with a COA which covers those Items listed below, along
with or ahead of each delivery.

 
The COA/shipping documents should contain the following information, items
marked * are mandatory on the COA, omission may result in P&G receiving sites
rejecting deliveries:

     Supplier information   Product information     Analytical Results

›
›
 
›
Name & Address of Supplier
Name & Address of Manufacturer (if  different to Supplier)
Contact Name, Position & Telephone/FAX No. to be used in case of questions.
 *
›
*
*
 
›
P&G RMS No.
P&G Order No.
Supplier’s product Trade Name or chemical name
Supplier’s Batch/Lot No. or other unique
identification.
For bulk deliveries (optional) - Tank car identity /Name of Ship or Vessel &
Date loaded.
 *
 
*
Target value/limits/units as specified on this
RMS.
Analytical Result in the same units



Action Required
Old Designation
Description
 
Frequency of reporting
REPORT COA
CERTIFIABLE
Items to be included on all certificates of analysis, with or before every
delivery
 
Every Batch/Delivery as agreed
CONTROL
CHARACTERISTICS
 
NON-CERTIFIABLE
Not required on certificate of analysis; to be checked on receipt.
 
Items to be confirmed as a condition of technical approval & thereafter measured
at an agreed frequency.  Results to be reported to P&G if requested &/or if
results are obtained which are outside the specified limit(s)
 
At an agreed frequency
REFERENCE
NON-REPORTABLE
Reference items which must comply but are not required to be reported
 
Never

 
Unless otherwise stated in the RMS, the specification targets &/or limits are
based on single results (i.e. no averaging) and must be reported as such.

 

 
Where it is necessary to use composited samples to ensure representative
results, the sampling plan must be agreed with P&G and the specification limits
will reflect this.

 
 
When average results are reported, release criteria will be based on statistical
analysis and quoted on the RMS & COA.

 
 
Suppliers must not use a method other than that defined on this RMS without
agreement from the P&G Material & Process Optimization group.  Agreement will be
based on the supplier being able to demonstrate equivalence, this agreement will
be documented in the supplier agreement letter.

 
 
In the event of differences between Supplier and P&G data, the decision to
accept or reject will be based on the reference method shown on this RMS.

 
Originator:                                Ian
Addy                                                                                     Location:
NTC
Document code 95491697

 
“***” DENOTES INFORMATION OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL
TREATMENT.
CSS APPROVED Effective Date 20Jun2006 GMT - Printed 10Mar2008 Page  1 of 1


--------------------------------------------------------------------------------


 
 
“***” DENOTES INFORMATION OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL
TREATMENT.
 
NOBS SAMPLING (2)
Page 1 of 2

EXHIBIT 1
 
 
 
Hess, Gary

--------------------------------------------------------------------------------

 
From:
Deshpande, Vilas ***
   
Sent:
Wednesday, April 30, 2008 7:30 PM
   
To:
Hess, Gary
   
Subject:
FW: NOBS SAMPLING (2)


Gary,
 
Good news, here is the concurrence from Rick re. the NOBS sampling plan you
shared earlier this month.
 
We are good to proceed with signing the contract however if you give me a few
more days, I would like to (finally) get the names of the P&G signatories added
to the contract text, so they have to just sign and date.
 
Let me know if this will work for you.  I will be connecting to e-mail
periodically over the first week that I am out so we can still keep in touch
until you send your signed contract copies to Nelson’s attention.
 
Regards,
 
… Vilas



--------------------------------------------------------------------------------

 
From:
Rust, Rick
Sent:
Wednesday, April 30, 2008 10:07 AM
To:
Deshpande, Vilas
Subject:
RE: NOBS SAMPLING (2)



Vilas,
***








I concur with the testing protocol as used by Future Fuels.




Rick Rust  ***



--------------------------------------------------------------------------------


From:
Deshpande, Vilas
Sent:
Wednesday, April 16, 2008 4:09 PM
To:
Rust, Rick
Cc:
Grosse, Bob; Teixeira, Ted
Subject:
FW: NOBS SAMPLING (2)

 
 
Rick,


Can you please review the attached NOBS sampling procedure historically used by
FutureFuel/Eastman and let
 
“***” DENOTES INFORMATION OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL
TREATMENT.
5/9/2008
 
 

--------------------------------------------------------------------------------


 
“***” DENOTES INFORMATION OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL
TREATMENT.
 
NOBS SAMPLING (2)
Page 2 of 2

EXHIBIT 1

me know if this meets the intent of the directions we provide in the RMS
boilerplate which is now part of the new commercial contract:


Regards,


… Vilas



--------------------------------------------------------------------------------


From:
Hess, Gary ***
Sent:
Wednesday, April 16, 2008 3:34 PM
To:
Deshpande, Vilas
Subject:
NOBS SAMPLING (2)

 
 


<<NOBS SAMPLING (2).doc>>


Vilas, this is the sampling procedure that we have been using since
2003.  Carolyn Defries our QC manager and Brent are confident that we have
discussed this with P&G but we cannot find a confirmative acceptance or letter
of agreement from you.  The good news is that the process has worked well and we
are confident based on years of history that it accurately reflects the quality
of product which we ship.  As long as you are okay with this the RMS stipulates
that we can sample in another fashion as long as we have agreement with you.  As
we discussed, I did not want to sign something that was not reflective of what
we are doing.  Please let me know, if you need anything additional from me and
how you want to proceed.  I believe that this is the last loose end for the
contract.  I am in Batesville this week at ***.  Take care.


Gary


** This message, including attachments, is from FutureFuel Chemical
Company.  This message contains information that may be confidential and/or
contain proprietary information.  If you are not the intended recipient,
promptly deleted this message and notify the sender of the delivery error by
return e-mail or call us at 870-698-3000.  You may not forward, print, copy,
distribute, or use the information in this message if you are not the intended
recipient.
 
“***” DENOTES INFORMATION OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL
TREATMENT.
5/9/2008
 
 

--------------------------------------------------------------------------------


 
 
“***” DENOTES INFORMATION OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL
TREATMENT.

 
Exhibit 2


DESCRIPTION OF NOBS QUARTERLY PRICE CALCULATION


Section
Item
Description
Raw Material
***
***
 
***
***
 
***
***
Labor
***
***
 
***
***
 
***
***
 
***
***
Energy
***
***
 
***
***
 
***
***
 
***
***
Conversion
***
***
 
***
***
***
 
***
 
***
***
 
***
***
***
***
***
***
***
***
***

***


DESCRIPTION OF NOBS QUARTERLY VOLUME RECONCILIATION


Item
Description
***
***
***
***
***
***
***
***
***
***
***
***

 

 
“***” DENOTES INFORMATION OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL
TREATMENT.

P&G Contract Number 16371
 Exhibit 2 - Page 1  of 4

 

--------------------------------------------------------------------------------


 
 
“***” DENOTES INFORMATION OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL
TREATMENT.
 

 
Exhibit 2


NOBS PRICE CURVE


If Volume Equal To or
Greater Than
million Lbs / Year on
100% Active Basis
 
 
Conversion,
$/active lb
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***



 
“***” DENOTES INFORMATION OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL
TREATMENT.

P&G Contract Number 16371
 Page 2  of 4


--------------------------------------------------------------------------------


 
 
“***” DENOTES INFORMATION OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL
TREATMENT.
 

 
Exhibit 2


NOBS QUARTERLY PRICE CALCULATION



       
For Illustration
Purposes Only
       
Q2 2008
RAW MATERIALS
           
Usage
Factor
 
Average
Price
 
$ Impact
 
***
***
 
***
***
 
***
***
 
***
***
 
***
***
 
***
***
 
***
***
 
***
***
 
***
***
 
***
***
 
***
***
 
***
***
 
***
***
 
***
***
 
***
***
 
***
***
 
***
***
 
***
***
           
LABOR
           
 
Beginning Value
 
Multiplier
 
Index
Value
 
$ Impact
 
***
***
 
***
***
           
ENERGY
           
 
Beginning Value
 
Multiplier
 
Index
Value
 
$ Impact
 
***
***
 
***
***
           
CONVERSION
               
Projected
Volume
 
$ Impact
       
***
***
           
EX-WORKS PRICE PER LB, 100% ACTIVE BASIS
             
Price
per lb
         
***
           
EX-WORKS PRICE PER KG, CONVERTED TO 81% ACTIVE STOCK SHIPMENTS
             
Price
per kg
 
Railcar
 
***
 
Supersacks (includes supersacking fee of *** per kg)
 
***
 
Drums (includes drumming fee of *** per kg)
 
***
           

 
 
“***” DENOTES INFORMATION OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL
TREATMENT.

P&G Contract Number 16371
 Page 3 of 4


--------------------------------------------------------------------------------


 
 
“***” DENOTES INFORMATION OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL
TREATMENT.
 

 
Exhibit 2


NOBS QUARTERLY VOLUME RECONCILIATION



 
For Illustration
Purposes Only
   
Q1 2008
Q2 2008
Projected Volume
***
***
Conversion $ Impact
***
***
Actual Volume
***
 
Recalculated $ Impact
***
 
Difference
***
 
Reconciliation Value
***
 

 
 
 
“***” DENOTES INFORMATION OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL
TREATMENT. 

P&G Contract Number 16371
  Page 4 of 4

 
 

--------------------------------------------------------------------------------


 
 
“***” DENOTES INFORMATION OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL
TREATMENT.
 

 
EXHIBIT 3


Nonanoic Acid Specification
(Pelargonic Acid)







--------------------------------------------------------------------------------




***





--------------------------------------------------------------------------------

 






















“***” DENOTES INFORMATION OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL
TREATMENT.


--------------------------------------------------------------------------------



 
“***” DENOTES INFORMATION OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL
TREATMENT.

 
EXHIBIT 4
 
PRICE RECONCILIATION PROCEDURES
 
 
1.  
The PRICE of GOODS will be determined via a quarterly teleconference or personal
meeting between BUYER and SELLER, at least two (2) working days prior to end of
the current calendar quarter, or otherwise as agreed by the PARTIES.

 
 
2.  
Since the PRICE calculated ahead of each calendar quarter is dependent on
BUYER's forecasted volume, BUYER and SELLER shall re-calculate the PRICE at the
end of the said quarter based on actual quantity of GOODS (on 100% active basis)
shipped to BUYER.

 
 
3.  
BUYER and SELLER will calculate the credit or debit transaction needed between
the PARTIES to settle the difference between invoice payments  for said quarter
made on the basis of the forecasted PRICE and the PRICE based on actual quantity
shipped as defined in Exhibit 2, Pages 1 and 4.

 
 
4.  
BUYER and SELLER agree that any errors found to have been made for any PRICE
calculations during the TERM of this AGREEMENT will be resolved as promptly as
possible.

 
 




“***” DENOTES INFORMATION OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL
TREATMENT.

